UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 000-51847 HIMAX TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) CAYMAN ISLANDS (Jurisdiction of incorporation or organization) NO. 26, ZIH LIAN ROAD SINSHIH DISTRICT, TAINAN CITY 74148 TAIWAN, REPUBLIC OF CHINA (Address of principal executive offices) Jackie Chang Chief Financial Officer Telephone: +886-2-2370-3999 E-mail: jackie_chang@himax.com.tw Facsimile: +886-2-2314-0877 10F, No. 1, Xiangyang Road Taipei 10046 Taiwan, Republic of China (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value $0.3 per ordinary share The Nasdaq Global Select Market Inc.* * Not for trading, but only in connection with the listing on the Nasdaq Global Select Market, Inc. of American Depositary Shares representing such Ordinary Shares Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 349,279,556 Ordinary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ]Other [ ] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17 [ ] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No EXPLANATORY NOTE We are filing this Amendment No. 3 to our Annual Report on Form 20-F for the fiscal year ended December 31, 2011, which we filed with the Securities and Exchange Commission on May 1, 2012, for the sole purpose of adding auditor name and signature on Report of Independent Registered Public Accounting Firm as below. No other changes have been made to our Annual Report on Form 20-F. This Amendment No. 3 does not reflect events that have occurred after the May 1, 2012 filing date of our Annual Report on Form 20-F, or modify or update the disclosures therein, except to reflect the amendment described above. HIMAX TECHNOLOGIES, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2010 and 2011 F-2 Consolidated Statements of Income for the Years Ended December 31, 2009, 2010 and 2011 F-4 Consolidated Statements of Comprehensive Income for the Years Ended December 31, 2009, 2010 and 2011 F-5 Consolidated Statements of Equity for the Years Ended December 31, 2009, 2010, and 2011 F-6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009, 2010 and 2011 F-9 Notes to Consolidated Financial Statements F-11 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Himax Technologies, Inc.: We have audited the accompanying consolidated balance sheets of Himax Technologies, Inc. (a Cayman Island Company) and subsidiaries as of December 31, 2010 and 2011, and the related consolidated statements of income, comprehensive income, equity and cash flows for each of the years in the three-year period ended December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Himax Technologies, Inc. and subsidiaries as of December 31, 2010 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2011, in conformity with U. S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Himax Technologies, Inc.’s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated April 26, 2012 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /S/ KPMG Taipei, Taiwan (the Republic of China) April 26, 2012 F-1 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and 2011 (in thousands of US dollars) December 31, Assets Current assets: Cash and cash equivalents $ Investments in marketable securities available-for-sale Accounts receivable, less allowance for doubtful accounts, sales returns and discounts of $17,180 and $15,888 at December 31, 2010 and 2011, respectively Accounts receivable from related parties, less allowance for sales returns and discounts of $138 and $83 at December 31, 2010 and 2011, respectively Inventories Deferred income taxes Restricted cash and cash equivalents Prepaid expenses and other current assets Total current assets Investment securities, including securities measured at fair value of $5,196 and $5,080 at December 31, 2010 and 2011, respectively Equity method investments Property, plant and equipment, net Deferred income taxes Goodwill Intangible assets, net Restricted marketable securities Other assets Total assets $ See accompanying notes to consolidated financial statements. F-2 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Continued) December 31, 2010 and 2011 (in thousands of US dollars, except share and per share data) December 31, Liabilities and Equity Current liabilities: Short-term debt $ Accounts payable Income taxes payable Deferred income taxes 96 - Other accrued expenses and other current liabilities Total current liabilities Income taxes payable - Accrued pension liabilities Deferred income taxes Other liabilities Total liabilities Equity Himax Technologies, Inc. stockholders’ equity: Ordinary shares, US$0.3 par value, 1,000,000,000 shares authorized; 353,842,764 shares issued and outstanding at December 31, 2010; 356,699,482 shares issued and 349,279,556 shares outstanding at December 31, 2011 Additional paid-in capital Treasury shares, at cost (nil and 7,419,926 ordinary shares at December 31, 2010 and December 31, 2011, respectively) - ) Accumulated other comprehensive income Unappropriated retained earnings Total Himax Technologies, Inc. stockholders’ equity Noncontrolling interests Total equity Commitments and contingencies Total liabilities and equity $ See accompanying notes to consolidated financial statements. F-3 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Income Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars, except per share data) Year Ended December 31, Revenues Revenues from third parties, net $ Revenues from related parties, net Costs and expenses: Cost of revenues Research and development General and administrative (Recovery of ) bad debt expense ) ) Sales and marketing Total costs and expenses Operating income Non operating income (loss): Interest income Gains (losses) on sale of marketable securities, net ) Equity in losses of equity method investees ) ) ) Foreign currency exchange gains (losses), net ) ) Interest expense (3 ) ) ) Other income (loss), net ) ) Earnings before income taxes Income tax expense Net income Net loss attributable to noncontrolling interests Net income attributable to Himax Technologies, Inc. stockholders $ Basic earnings per ordinary share attributable to Himax Technologies, Inc. stockholders $ Diluted earnings per ordinary share attributable to Himax Technologies, Inc. stockholders $ Basic earnings per ADS attributable to Himax Technologies, Inc. stockholders $ Diluted earnings per ADS attributable to Himax Technologies, Inc. stockholders $ See accompanying notes to consolidated financial statements. F-4 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars) Year Ended December 31, Net income $ Other comprehensive income: Unrealized gains (losses) on securities, not subject to income tax: Unrealized holding gains (losses) on available-for-sale marketable securities arising during the period ) ) Reclassification adjustment for realized losses (gains) included in net income 87 ) ) Foreign currency translation adjustments, not subject to income tax Net unrecognized actuarial loss, net of tax of $(18), $(54) and $(125) in 2009, 2010 and 2011, respectively ) ) ) Comprehensive income Comprehensive loss attributable to noncontrolling interests Comprehensive income attributable to Himax Technologies, Inc. stockholders $ See accompanying notes to consolidated financial statements. F-5 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Equity Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars and shares, except per share data) Ordinary shares Additional Treasury shares Accumulated other Unappropriated Total Himax Technologies, Inc. Shares Amount paid-in capital Shares Amount comprehensive income (loss) retained earnings stockholders’ equity Noncontrolling interests Total Equity Balance at January 1, 2009 $ - - ) Shares acquisition - - - ) ) - - ) - ) Shares retirement ) ) ) - Restricted stock vested ) - Share-based compensation expenses - New shares issued by subsidiary - - ) - ) Sale (purchase) of subsidiary shares to (from) noncontrolling interests - 1 Dilution gain of equity method investments - - 13 - 13 - 13 Net unrecognized actuarial loss, net of tax of $(18) - ) - ) 19 ) Unrealized holding losses on available-for-sale marketable securities - ) - ) (1 ) ) Foreign currency translation adjustments - (1 ) Declaration of cash dividends, $0.150 per share - ) ) - ) Net income (loss) - ) Balance at December 31, 2009 - - 4 F-6 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Equity (Continued) Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars and shares, except per share data) Ordinary shares Additional Treasury shares Accumulated other Unappropriated Total Himax Technologies, Inc. Shares Amount paid-in capital Shares Amount comprehensive income (loss) retained earnings stockholders’ equity Noncontrolling interests Total Equity Shares acquisition - - - ) ) - - ) - ) Shares retirement ) ) ) - Restricted stock vested ) - Share-based compensation expenses - 92 New shares issued by subsidiary - Sale (purchase) of subsidiary shares to (from) noncontrolling interests - Net unrecognized actuarial loss, net of tax of $(54) - ) - ) (2 ) ) Unrealized holding gains on available-for-sale marketable securities - 22 Foreign currency translation adjustments - 2 Declaration of cash dividends, $0.125 per share - ) ) - ) Net income (loss) - ) Balance at December 31, 2010 - - See accompanying notes to consolidated financial statements. F-7 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Equity (Continued) Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars and shares, except per share data) Ordinary shares Additional Treasury shares Accumulated other Unappropriated Total Himax Technologies, Inc. Shares Amount paid-in capital Shares Amount comprehensive income (loss) retained earnings stockholders’ equity Noncontrolling interests Total Equity Shares acquisition - - ) ) - - ) - ) Shares retirement ) ) ) - Restricted stock vested ) - Share-based compensation expenses - 66 New shares issued by subsidiary - 53 53 Sale (purchase) of subsidiary shares to (from) noncontrolling interests - - ) - ) Net unrecognized actuarial loss, net of tax of $(125) - ) - ) ) ) Unrealized holding loss on available-for-sale marketable securities - ) - ) ) ) Foreign currency translation adjustments - Declaration of cash dividends, $0.060 per share - ) ) - ) Net income (loss) - ) Balance at December 31, 2011 $ ) ) See accompanying notes to consolidated financial statements. F-8 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Years ended December 31, 2009, 2010 and 2011 (in thousands of US dollars) Year Ended December 31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Bad debt expense - - Share-based compensation expenses Loss on disposal of property and equipment 43 34 Gain on disposal of equity method investment - - ) Loss (gain) on disposal of marketable securities, net 87 ) ) Unrealized loss (gain) on conversion option - ) Interest income from amortization of discount on investment in corporate bonds - ) ) Equity in losses of equity method investees 89 Deferred income tax expense Inventories write downs Changes in operating assets and liabilities: Accounts receivable ) ) ) Accounts receivable from related parties ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable Income taxes payable ) ) ) Other accrued expenses and other current liabilities ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) ) Proceeds from disposal of property and equipment 25 - 7 Purchase of available-for-sale marketable securities ) ) ) Disposal of available-for-sale marketable securities Disposal of equity method investment - - Purchase of investment securities - ) - Purchase of equity method investments ) ) - Refund from (increase in) refundable deposits ) 34 Increase in other assets (7
